FILED
                             NOT FOR PUBLICATION                             JAN 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARLOS GUSTAVO CLAROS                            No. 08-74858
RODRIGUEZ,
                                                 Agency No. A072-528-564
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Carlos Gustavo Claros Rodriguez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

applications for special rule cancellation of removal under the Nicaraguan

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Adjustment and Central American Relief Act (“NACARA”), and for non-lawful

permanent resident cancellation of removal. Our jurisdiction is governed by 8

U.S.C. § 1252. We review de novo due process claims. Vasquez-Zavala v.

Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003). We dismiss in part and deny in part

the petition for review.

         We lack jurisdiction to review the agency’s determination that Claros

Rodriguez did not establish eligibility for NACARA relief, as that finding is based

on disputed facts. See Illegal Immigration Reform and Immigrant Responsibility

Act of 1996, § 309(c)(5)(C)(ii); cf. Barrios v. Holder, 581 F.3d 849, 857 (9th Cir.

2009).

         We also lack jurisdiction to review the agency’s determination that Claros

Rodriguez failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005).

         Claros Rodriguez’s contentions that the IJ disregarded his evidence of

hardship and did not consider the evidence in the aggregate are not supported by

the record and do not amount to colorable constitutional claims. See

Martinez-Rosas, 424 F.3d at 930.

         PETITION FOR REVIEW DISMISSED in part; DENIED in part.


                                            2                                     08-74858